  Case: 20-30461
     Case           Document: 00515905172
           3:19-cv-00028-SDD-EWD          Page:
                                    Document 44 106/21/21
                                                     Date Filed:
                                                           Page06/18/2021
                                                                 1 of 4




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                TEL. 504-310-7700
CLERK                                                     600 S. MAESTRI PLACE,
                                                                  Suite 115
                                                         NEW ORLEANS, LA 70130

                             June 18, 2021


Mr. Michael L. McConnell
Middle District of Louisiana, Baton Rouge
United States District Court
777 Florida Street
Room 139
Baton Rouge, LA 70801

      No. 20-30461    Atakapa Indian de Creole v. Edwards
                      USDC No. 3:19-CV-28

Dear Mr. McConnell,
Enclosed is a copy of the judgment issued as the mandate and a
copy of the court’s opinion.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk



                                 By: _________________________
                                 Monica R. Washington, Deputy Clerk
                                 504-310-7705
cc:   Mr. Edward Moses Jr.
               Case: 20-30461
                  Case           Document: 00515764348
                        3:19-cv-00028-SDD-EWD          Page:
                                                 Document 44 106/21/21
                                                                  Date Filed:
                                                                        Page03/03/2021
                                                                              2 of 4

               Case: 20-30461          Document: 00515905167       Page: 1    Date Filed: 06/18/2021


                             United States Court of Appeals
                                  for the Fifth Circuit                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                    ___________                        FILED
Certified as a true copy and issued
as the mandate on Jun 18, 2021                                                     March 3, 2021
                                                    No. 20-30461
Attest:                                                                           Lyle W. Cayce
                                                   ___________                         Clerk
Clerk, U.S. Court of Appeals, Fifth Circuit
                   Atakapa Indian de Creole Nation,

                                                                             Plaintiff—Appellant,

                                                         versus

                   John Bel Edwards, Governor; Sharon Weston Broome,
                   Mayor; Melinda Mitchell, Mayor; Murphy J. Paul, Jr.,
                   Baton Rouge Police Chief; LaToya Cantrell, Mayor; Et
                   al,

                                                               Defendants—Appellees.
                                       ____________________________

                                      Appeal from the United States District Court
                                          for the Middle District of Louisiana
                                                 USDC No. 3:19-CV-28
                                       ____________________________

                   Before Wiener, Southwick, and Duncan, Circuit Judges.

                                                  JUDGMENT

                           This cause was considered on the record on appeal and the briefs on
                   file.
                           IT IS ORDERED and ADJUDGED that the judgment of the
                   District Court is AFFIRMED.
Case: 20-30461
   Case           Document: 00515766743
         3:19-cv-00028-SDD-EWD          Page:
                                  Document 44 106/21/21
                                                   Date Filed:
                                                         Page03/04/2021
                                                               3 of 4

Case: 20-30461     Document:REVISED March 4, 2021
                             00515905168      Page: 1         Date Filed: 06/18/2021


              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   March 3, 2021
                                   No. 20-30461                   Lyle W. Cayce
                                                                       Clerk

   Atakapa Indian de Creole Nation,

                                                             Plaintiff—Appellant,

                                       versus

   John Bel Edwards, Governor; Sharon Weston Broome,
   Mayor; Melinda Mitchell, Mayor; Murphy J. Paul, Jr., Baton
   Rouge Police Chief; LaToya Cantrell, Mayor; et al,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:19-CV-28


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff sued more than 150 defendants alleging civil rights violations,
   fraud, and trademark infringement, among other claims. The district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30461
   Case           Document: 00515766743
         3:19-cv-00028-SDD-EWD          Page:
                                  Document 44 206/21/21
                                                   Date Filed:
                                                         Page03/04/2021
                                                               4 of 4

Case: 20-30461      Document: 00515905168          Page: 2     Date Filed: 06/18/2021

                                    No. 20-30461


   dismissed the complaint for lack of jurisdiction because the claims were
   frivolous. The district court also denied leave to amend the complaint.
          The plaintiff named in the complaint is said to be the Atakapa Indian
   de Creole Nation. Its attorney is Edward Moses, Jr., who styles himself as
   “Christian Emperor de Orleans,” “His Majesty,” and the “Trust
   Protector” of the Nation. As we remarked in a similarly implausible suit,
   Moses appears to be the suit’s “real plaintiff.” See Atakapa Indian de Creole
   Nation v. Louisiana, 943 F.3d 1004, 1006 (5th Cir. 2019).
          In 2018, Moses filed a lawsuit in the United States District Court for
   the Western District of Louisiana. The district court dismissed that lawsuit
   on the basis of sovereign immunity. We affirmed on the basis that the district
   court lacked jurisdiction because the claims were frivolous. Id. at 1007.
          As the magistrate judge explained when recommending dismissal of
   this lawsuit, Plaintiff’s claims here are similar to those he alleged in 2018.
   Plaintiff invokes myriad federal laws and treaties yet makes no coherent
   argument as to why he is entitled to relief under any of them. The defendants
   include corporations and local, national and international leaders, among
   others, but Plaintiff does not explain their connection to the allegations. For
   the reasons we explained in Atakapa Indian de Creole Nation, we hold that the
   district court properly dismissed this lawsuit for lack of jurisdiction because
   the claims were frivolous. See id.
          The district court also denied leave to amend the complaint.
   Although the district court did not explain its reasons, we can affirm that
   denial “if the futility of amendment is readily apparent and the record reflects
   ample and obvious grounds for denying leave to amend.” Heinze v. Tesco
   Corp., 971 F.3d 475, 485 (5th Cir. 2020). We hold that the futility of any
   amendment here was readily apparent and justified by the record.
          AFFIRMED.




                                          2
